REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2007/0274457) discloses an X-ray source (14) for emitting an X-ray beam (16), the X-ray source comprising: an anode (in 14 for the focal spot); an emitter arrangement comprising a cathode for emitting an electron beam towards the anode (par. 27) and an electron optics for focusing the electron beam (78, 80; par. 9) at a focal spot on the anode; and a controller (28) configured to determine a switching action of the emitter arrangement and to actuate the emitter arrangement to perform the switching action (par. 24), the switching action necessarily being associated with a change of at least one of a position of the focal spot on the anode, a size of the focal spot on the anode, and a shape of the focal spot on the anode (par. 24; due to power and timing signals); wherein the controller is configured to predict before the switching action is performed, based on the determined switching action, the size of the focal spot expected after the switching action (par. 28); and wherein the controller is configured to actuate the electron optics (78, 80) to compensate for a change of the size of the focal spot induced by the switching action (par 29). The prior art (e.g., US 5224137 (abstract) and US 2004/0190682 (abstract)) disclose other means for compensation.  
However, the prior art fails to disclose or fairly suggest an X-ray source for emitting an X-ray beam, the X-ray source including: wherein the controller is configured to predict before the switching action is performed, based on the determined switching action, the size and the shape of the focal spot expected after the switching action; and wherein the controller is configured to actuate the electron optics to compensate for a change of the size and the shape of the focal spot induced by the switching action, in combination with all of the other recitations in the claim. 

Regarding claim 13 and its dependent claim(s), if any, the prior art discloses a corresponding method.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884